Title: To Benjamin Franklin from Samuel Cooper Johonnot, 1 January 1783
From: Johonnot, Samuel Cooper
To: Franklin, Benjamin


Respected SirGeneva 1st Jan 1783
Among your political Occupations I take the Liberty of troubling you with a french Letter wrote in English. Peace has been made this long time in the Mouths of Politicians, tho’ unhappily for Humanity it does not actually exist any where else.
We however in this Part of the World have a calm after all our Storms & are pursuing quietly thoug with Ardour our Studies. Our Endeavours have been crown’d with Success & in a few Days Benny & I shall each of Us receive a Prize from the Hands of the President of the College. I have the first of the 2d Band, & Benny has the 3d of the same. I am to be put in the 1st after the Delivery of the Prizes, & then we are to apply ourselves to have others at the Promotions. If I gain another my Ambition will be satisfied & shall hope that a speedy Peace may facilitate, according to my Friends Desire my Return to my native Country. In the mean Time I beg my venerable Friend to accept of the Tribute of Gratitude & of the sincere Wishes of your Prosperity Haelth & Happiness for many succeeding Years that are offer’d You by Your most humble Servant
Saml. Cooper Johonnot
His Exellency Dr Franklin
 
Addressed: A Monsieur / Monsieur Franklin / Ministre plenipotentiare des Etats unis / de l’Amerique auprés sa Majesté / trés chrétienne A Passy / pres Paris
Notation: S. Cooper Johonnot 1er. Janvr. 1783.
